 APPENDIX ATEXAS GULF SULPHUR COMPANY(INCORPORATED)FASHION FAIR, INC.97FRASCH SULPHUR DIVISIONNEWGULF, WHARTON COUNTY, TEXAS 77462MARCH 17, 1966As you know, paid union organizers have started acampaign to try and get you Texas Gulf Sulphuremployees at Spindletop to turn your affairs over to theirOil Workers Union.Union organizing tactics are new to us and probably tomany of you; but, we are told that we can look for thefollowing five regular propaganda techniques:1."Good Guy" approach-Theunion will wrap itselfin the flag and cite religious leaders and politicians forsupport.2."Fear" approach-Theunion will try to scare youthrough insinuations about lack of security, loss ofjobs, favoritism, and threats about what can happen ifyou don't join or support the union.3."Band Wagon" approach-Unionsupporters willclaim that a lot of employees have already signed up,why don't you.4.":Som.eth.ing./orNothing"approach-Sinceeveryone likes a bargain, the union will hold out it willget you more-more wages, more benefits, etc.-and,itwon't cost you anything or at least not much.5."Half-truth"approach-Unionpropaganda willgive only part of the story, obviously the part that putsit in the most favorable light.The Oil Workers has already caused dissension betweensome of our employees, has circulated rumors trying tomake our men fearful of their jobs at Texas Gulf, and hascaused the discharge of one supervisor. Bickering andtrouble, the playing of one man against another, and theseparation of men from their company is the food on whichunions feed. Is this what you want as a steady diet? Wedon't think so.Any employee of "Texas Gulf Sulphur Company has a rightto believe as he sees fit, including being for or against aunion. It is against the law and against the policy of TexasGulf Sulphur Company to discharge or discriminateagainst any non-supervisory employee because he is eitherfor or against a union. Whether you have signed a unioncard, have attended union meetings, or have activelysupported the Oil Workers Union cannot, and will not,have any effect on your job at Texas Gulf SulphurCompany. But, the Company should and does expect itssupervisors not to actively support and organize for aunion.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer ofthe National LaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT,by granting or announcing a wageincrease or other benefit for our employees,or by anylike or related act, attempt to induce our employees torefrain from becoming or remaining members of Oil,Chemical and Atomic Workers International Union,AFL-CIO,or any other labor organization,or fromgiving any assistance or support to such a labororganization.WE WILL NOT in any like or similar mannerinterfere with, restrain,or coerce our employees inthe exercise of their right to self-organization,to formlabor organizations,to join any labor organization, tobargain collectively through representatives of theirown choosing,and to engage in any other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activity.All our employees are free to become or remain, orrefrain from becoming or remaining,members of the Oil,Chemical and Atomic Workers International Union,AFL-CIO, orany other labor organization.TEXAS GULFSULPHURCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Fashion Fair,Inc., Cinbo, Inc., and Lois Priceof Ohio, Inc.andRetail Clerks Union LocalNo. 445,RetailClerksInternationalAssociation,AFL-CIO. Case 25-CA-2329.February 23, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn October 6, 1966, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.163 NLRB No. 22 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the General Counsel filed exceptions tothe Decision and a supporting brief. Respondentfiled a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Fashion Fair, Inc.,Cinbo, Inc., and Lois Price of Ohio, Inc.,Owensboro,Kentucky,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'Respondent'smotion to dismiss on the groundthat theGeneral Counsel's exceptions do not conform to the requirementfor page citations contained in Section 102.46(b) of the BoardRules andRegulationsisdeniedThe General Counsel'ssupporting bnef does contain such citations in accord with rule102.46(c) and these references are applicable to the exceptionsand are sufficient to meet the requirements of 102.46(b)Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSFashion Fair, Inc., an Ohio corporation,is engaged inthe operation of discount department stores in Ohio,Kentucky, and Indiana, including the store involved in thisproceeding which is located at 2621 Frederica Street,Owensboro,Kentucky,hereinreferredtoastheOwensboro Store. Cinbo, Inc., an Ohio corporation, isengaged in the business of operating shoe, houseware, andtoy departments in discount department stores, includingthe Owensboro Store. Lois Price of Ohio, Inc., an Ohiocorporation, is engaged in the business of operatingwomen's, children's, and infants' departments in discountdepartment stores, including the Owensboro Store. It isadmitted, and I find, that by virtue of their commoncontrol of the incidents of employment, RespondentsCinbo and Price, together with Respondent Fashion Fair,are joint employers of the employees in the leaseddepartments at the Owensboro Store; that RespondentFashion Fair is the exclusive employer of the remainingemployees at the Owensboro Store; and that theseRespondents constitute a single employer under the Act.During the past year, each Respondent sold at retailgoods valued in excess of $500,000, and purchased andcaused to be delivered to their various locations from otherStates goods and materials valued in excess of $50,000.,Respondents admit, and I find, that they are engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Trial Examiner: Upon chargesfiled by Retail'Clerks Union Local No. 445, Retail ClerksInternationalAssociation,AFL-CIO, herein called theUnion, on September 21, November 16, and November 18,1965,' a complaint, dated December 8, was issuedagainstFashion Fair, Inc., Cinbo, Inc., and Lois Price of Ohio,Inc.,herein collectively referred to as the Company,alleging that the Respondents had engaged in and wereengagingin unfair labor practices within the meaning ofSection 8(a)(1), (3), and (4) of the Act. The Respondentsfiled an answer which generally denies that they hadengaged in the alleged unfair labor practices. A hearing inthisproceedingwas held before me in Owensboro,Kentucky, on April 12, 13, and 14, 1966. Thereafter,briefswere filed on behalf of the General Counsel andthe Respondents.'All dates, unless otherwise specifically stated, refer to theyear 1965.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent Fashion Fair operates a chain of 15 retaildiscount department stores. Only its Owensboro Store isinvolved in this proceeding. The complaint, as amended atthehearing,allegesthatbetweenAugust 16 andSeptember 21 Respondents discriminated against fiveemployees and, in addition, that Respondents engaged infurther violations of Section 8(a)(1) of the Act by conduct ofsuccessive store managers; namely, Jack Hardin, whoassumed the position on May 11, and his immediatepredecessor, Mr. Switzer. The allegation involving Switzerhas been abandoned by General Counsel because theevidence does not establish that the conduct of which he isaccused occurred within 6 months preceding the filing andservice of the initial charge herein. As to the remaining8(a)(1)violations,Hardin is alleged to have unlawfullyinterrogated employees, to have threatened employeeswith discharge or other reprisals if they join or assist theUnion,and to have promulgated an unlawful no-solicitation rule. I find no evidentiary support in the recordfor the allegations of unlawful interrogations or threats andIshall recommend dismissal of those portions of the FASHION FAIR, INC.complaint.2 However, for reasons discussed below, I findthat the allegation concerning the promulgation of anunlawful no-solicitation rule has been proved.In regard to the alleged discriminations, GeneralCounsel requests that notice be taken of the Board'sdecision in a prior proceeding, also involving theOwensboro Store, which is reported at 157 NLRB 1645. Inthat case the Board found that the Respondents hadviolatedSection 8(a)(1), (3), and (5) of the Act bydiscriminatorily discharging James Black, the initiator oforganizationalactivitiesand the most active unionsupporter among the employees, threatening employeeswith discharge for engaging in organizational activities,unlawfullyinterrogatingemployees,promisingandgranting employees benefits to induce them to withholdsupport from the Union in order to gain time in which toundermine the Union's majority. The incidents litigated inthat case occurred between early fall 1964, when theUnion commenced an organizational campaign among thestore'semployees, and December 28, 1964, when arepresentation election was held. Although the personswho were acting as manager and assistant manager of thestore in 1964 were no longer working there when theevents with which this proceeding is concerned took placeand played no part (at least so far as the evidence shows) inthe alleged discriminations, nevertheless, as the unfairlabor practices found in the prior case have not beenremedied, I willassumethat Respondents' hostility to theUnion and discriminatory disposition continued during thetimes material hereto.Also of significance in this case, particularly in relationto the allegeddiscriminations, is the temperament of JackHardin, who was principally responsible for the conduct ofwhich Respondents are accused in this case. Hardin in hisrelationswith the employees at the store tended to beimpatient, excitable, easily angered, prone to reprimand,and inconsiderate of their sensitivities. Thus, KennethGrissom, the assistant manager of the store, who also hadworked for Hardin at another store, described Hardin as"a demanding man." Ima Jean Brown testified that whenshe was promoted to the position of head cashier Hardininstructed her to keep the other cashiers "in line and givethem a hard way to go." She was of the opinion that Hardinwas not happy unless he was bawling out somebody.Similarly, Jean Tipton testified that Hardin was bawlingout somebody most of the time and on some occasionseven bawled her out in the presence of customers.3 BeulahYoung also testified regarding Hardin's propensity forberating employees. Several employees testified aboutincidents where they were upbraided by Hardin in such amanner that they began to cry. On one occasion, aboutAugust 14, 1965, Hardin reproved Lucy Hatfield soseverely in the presence of other employees that not onlyHatfield but also some of the other employees began tocry.Martha Mosley testified that she cried "[b]ecause2 In his brief,without any further elaboration,General Counselstates that he "takes the position that Respondents violatedSection 8(a)(1) by.unlawful interrogation of Ima Jean Brown byJackHardin, and threats to JeanTipton byJack Hardin (TR 73,L 22-TR 74,L 8 and elsewhere)"Upon review of the testimonyof, and concerning,Ima Jean Brown,Iperceive no evidence ofunlawful interrogation.Regarding the alleged threat directed toJean Tipton,the evidence to which GeneralCounselrefers istestimonyby Tiptonthat in the summerof 1965 Hardinasked herwhether she thought Hardin was going to discharge her, to whichshe replied,"No." This testimony,even if construed as a threat ofdischarge,does not prove that the threat had any relationship tounion membership,support, or activity Furthermore,Tipton was99Mr. Hardin talked to Lucy in such a way. She was a goodfriend of mine. He had talked very hateful to her."However, the evidence shows that Hardin's scoldings ofand unpleasant manner with employees were general andwere not directed only to union adherents.The complaint in paragraph numbered 7 alleges that onor about September 8 employees Martha L. Mosley andSharon A. Clark ceased working concertedly and went outon strike and have been continuously on strike since saiddate and that such strike was caused by Respondents'unfair labor practices.Mosley and Clark, according totheir testimony, decided to leave their jobs becauseanother employee had been discharged in circumstanceswhich they believed wereunfairand they were of theopinion that "it could possibly happen to us next." Inaddition, both were of the opinion that Clark, who was apart-time employee, was not being fairly treated in regardto the number of hours of work which the Company hadbeen assigning to her. However, both Mosley and Clarktestified that they had quit their jobs and had had nointention of returning to work for Respondents. As bothemployees voluntarily quit their jobs and intendedpermanently to sever their employment relationships withthe Respondents, they cannot be deemed to have beenstrikers, despite the fact that they both quit at the sametime for thesame reasons.Accordingly, I hereby grantRespondents' motion to strike paragraph numbered 7 fromthe complaint, as to which motion I reserved decision atthe hearing.B.The No-solicitation RuleAbout September 1, Store Manager Hardin held ameeting of the employees. According to his testimony,which I credit, among other things he said was thefollowing:Ididn't think it was fair for the people in the store totalk about the union on company time; that I didn'tthink it was fair to an Employer to take their money,while they were supposed to be working on the job,and to try to promote the union on company time.I also said that I thought it was their privilege, if theywanted to belong to a union, this was theirprivilege ... but not to do it on company time. If theyare going to do it I told them to do it outside the storeImade mention that they could rent a tent andhold a big meeting if they wanted to as long as it wasout of the store but I didn't feel it was fair to do it inthe store on company time.Various employees testified that they understood fromHardin's statements they they were not permitted todiscuss the Union within the confines of the store.IntheirbriefRespondents assert thatHardin'sstatement of policy was inartfully worded but "it wasmerely a statement of the existing Board policy in regarda supervisor and it would not have been a violationof the Act forRespondents to have threatened her with discharge for engagingin union activities If General Counsel intends to suggest that thethreatwas related to the fact that Tipton,on July 15, gavetestimony adverse to the Respondents in a prior Boardproceeding,he has failed to prove that the incident occurred on orafter said dateSome of these incidents occurred before July 15, so that suchincidentscannot be related to any wish on the part ofRespondents or Hardin to retaliate against Tipton for having giventestimony adverse to the Respondents in the prior unfair laborpractice proceeding.295 -269 0-69-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDtosolicitation in retail establishments,to-wit:thatsolicitation and organization activities by employees arenot permitted during store hours on the retail sales floor ofthe employer." The difficulty with argument is that it doesnot comport with the facts.The rule enunciated by Hardinissubject to the interpretation that employees areforbidden to discuss the Union within the store premises.If there is any ambiguity as to the meaning of the rule "theriskofambiguitymustbeheldagainstthepromulgator. .."'Accordingly,Ifind that the no-solicitationrulepromulgatedbyHardinaboutSeptember 1wasunlawfullyrestrictiveand thatRespondents thereby have violated Section 8(a)(1) of theAct.C. TheTerminationof Jean TiptonJean Tipton, a supervisor as defined in the Act, was incharge of several departments of the store, including themen's, boys', and domestics departments, from sometimein1961untilshe leftRespondents'employ onSeptember 24. On July 15, at the hearing in the priorunfair labor practice proceeding, she gave testimonyadverse to the Company's case. Two witnesses for GeneralCounsel testified that while Tipton was still on the witnessstand they overheard an attorney for Respondents whisperto an officer of the Company to get Tipton "out of thestore."Tipton quit her job on Friday, September 24. Accordingto Tipton, when she reported for work, about 1 p.m. onthat day, the only person who was then working in herdepartment, a recently hired employee, was havingdifficulty finding merchandise for the customers shoppinginthedepartment and Tipton observed that thedepartment was "in a real bad mess" because there wasstock still on the floor which should have been removedfrom cartons and put away in their proper places betweenthe time she had left work the previous day and the timeshe returned on the day in question. Soon after reportingto work Tipton clockedout and thentold StoreManagerHardin that she was quitting, to which Hardin respondedthat it was her privilege. In his brief "General Counseltakes the position thatHardin deliberately carried out aplan to get rid of Tipton after she testifiedby making theconditions of her employment more and moreintolerable;by adding to her work; by getting rid of herexperiencedUnion help; by taking Tipton'sexperiencedhelp out of herdepartment; by giving Tiptonnewhelp to do thebigjobs;then finally Tipton's hours werecutfrom 44 hours perweek to 40 hours per week in July 1965 (Tr. 98, LL 3-7).And all of this was pursuant to Counsel Katz's order toRespondents' Vice President Lass-'get rid of her,' givenJuly 15, 1965, the day Tipton testified for the GeneralCounsel."Two periods of time are significant as dates of referenceinconnectionwithGeneral Counsel's argument thatTiptonwas constructively discharged. First, June 12,when Tipton returned to work following a sick leaveabsence of 1 week because of an operation and, second,July 15, when she testified at the previous hearing.Tipton gave the following explanation for quitting herposition:Because I had fell behind in my work and I couldn'tkeep my department up like I had in the past and Ididn't have anybody in the department to work andthis bothered me a lot.'N L R B.vMiller Charles& Co , 341F 2d 870 (C A 2)Her testimony as to how the situation developed so thatshe could not keep up the department as in the past isvague and confused.Her principal complaint appears tobe that she didn't have sufficientassistants.She testifiedthat at least once or twice a week beginning upon herreturn to work on June 12 she asked Hardin for more helpforher department.According to Tipton, Hardin'scustomary response was "that he would give more help.He realized that we needed more help in that departmentand I had asked almost every week from the time, or priorto the time that I came off of sick leave and on up until IleftFashion Fair." However, these promises were notfulfilled.Thus, Tipton's testimony regarding insufficientpersonnel shows that the problem developed more than amonth before July 15.Another complaint by Tipton was a reduction in herhours of work. Her testimony in this regard is uncertain.Upon examination by General Counsel, she testified thather hours of work had been reduced to 40 hours per weekand that "prior to the last of July or the first of June,somewhere in along in there ... I was working 44, perhaps48 hours a week." Upon further examination by GeneralCounsel, Tipton testified that she discussed her reductionof hours with Hardin who told her, "he thought that 40hours was enough for you to work." On cross-examination,Tipton testified as follows:Q.Now, you said that you were working so hardthat you just had to quit, is that right?A. Thatis right.Q. Isn't it a fact that your hours were reduced to 40hours ?A.But I still was doing as much in 40 hours as Iwas doing in 48 hours or more.Q. And Mr. Hardin did reduce your hours so youwouldn't have so much work to do, isn't that right?A. I had more work to do.Q. In what respects did you have more work?A.Because I couldn't get it out in those hours thatIhad to get it out in and no one could help me get itout.As Tipton's testimony, given both on direct and cross-examination, was obscure regarding when her hours ofwork were reduced and in what way she was called on towork harder, the Trial Examiner sought to clarify hertestimony in those respects. Upon questions put to her bythe Trial Examiner she affirmed that the reduction in herhours of work to 40 hours per week occurred upon herreturn to work following her sick leave period in earlyJune. She also repeated that after the reduction in herhours she was working harder than before. However, shewas completely unable to explain this assertion.Another complaint by Tipton is that she was receivingless assistance in lifting heavy articles.Here, too, hertestimony shows that this change occurred in May or afterher return to work following her sick leave in June, but inany case prior to July 15.While Tipton testified that she left the store onSeptember 24 because the "department was in a real badmess," when pressed to explain whether she found thecondition of the department different than it was duringthe 4 years she had been in charge, she testified, "It maynot have been any different but it was just in as bad acondition, if not worse." Although she testified that inSeptember 1965 she considered her work too hard and"didn't feel I could do it anymore ... I wasn't in anyconditionto doit," this was a situationwhich,according to FASHION FAIR, INC.her testimony,had persisted continuously at least sinceMay 1965.Returning again to Tipton's asserted reasons for quittingher employ, she also testified as follows:Q. In other words you were working harderphysically but you were falling behind and that wastroubling you, is that what you aretelling me?A. It troubled me, yes, because I had been able tokeep it up before.Q. You didn't like the idea of falling behind?A. I didn't like the idea of falling behind.Q. Did Mr. Hardin reprimand you because youwere falling behind?A.Not tome.Tipton further testified that in September 1965 she wascriticized less by Hardin than in prior months and thecondition of her departments was no worse in Septemberthan in prior months.General Counsel had not proved that there was anychange in Tipton's conditions of employment after July 15.There is no evidence that Tipton was called uponpersonally to do any more work or to perform any moreonerous tasks after July 15 than prior to said date; nor isthere any evidence that she was subjected to personalharassment or abuse between the date when she testifiedat the earlier hearing and the date when she quit her job.Upon consideration of all the evidence, including suchevidenceas suggeststhat the Company may have desiredTipton's removal from its employ,5 I find that GeneralCounsel has not established by a preponderance of theevidence that Jean Tipton was discriminatorily treated inregard to any.term or condition of her employment or wasconstructively discharged.D. TheTerminationof Ima Jean BrownIma Jean Brown began working as a cashier forRespondents in December 1963. On May 24, 1965, shortlyafter Jack Hardin became manager of the store, hedischarged Joyce Roberts, who then was the head cashier,and promoted Brown to the position,at the same timeincreasing her wages by more than 20 percent from $1.15per hour to $1.40 per hour. Brown had supported theUnion in its 1964 organizational campaign and at the priorhearing, onMay 6,1965, testified for General Counsel andidentified her union card.According to Brown, about a week after she had beenpromoted to the supervisory position of head cashier,SWhile, on the one hand, the Company's union hostility,demonstrated by the Board's findings in the earlier case, thealleged remark by Respondents'counsel during the trial of saidcase, plus Tipton's testimony that subsequent to July 15 Hardin"toldme that he realized that I was for the union and that myhusband was a union official, and some way or another that hewould have to win me over to the Company's side" suggest apossible discriminatory disposition on the part of Respondentstowards Tipton; on the other hand, there is evidence that theCompany may have considered Tipton an unsatisfactorysupervisor Ima Jean Brown,a witness for the General Counsel inthis proceeding,testified that while Jean Tipton was absent onsick leave Hardin said to Brown that Tipton "didn't finish herwork before she took her sick leave and he was going to fire her."This latter incident occurred more than a month before Tiptontestified at the previous hearing.sBrown testified that during this conversation she askedHardin "if he thought I was stupid and he said no, I don't thinkyou are stupid and I said, well you don't think I would be dumbenough to let Mr. Rosner know if I was for or against the union, doyou9" However, at the time of the conversation between Brown101Hardin told her that a former storemanager,Mr. Rosner,had advised him that Brown was "one of themaingirls forthe union and [on] the date the election was held and theunion lost that [Brown]threw a fit at the service desk."Hardin also said to Brown that"if I find out later that Ihave been wrong in choosing you as head cashier, I amgoing to look like a fool." eBrown quit her job as head cashier on September 21immediately following an incident where she was severelyupbraided by Hardin. Referring to that incident andseveral prior incidents where Brown also had beenreproved by Hardin, General Counsel, in his brief, "takesthe position that store manager Hardin imposed the aboverepeated and continuedintolerabletreatment on Brownafter she testified for the General Counsel (May 6,1965-TR 503, LL 17-20) and after he knew shei was `one ofthemain girls for the Union' (TR 317, LL 5-8). Suchintolerable conduct,unexplained on any other basis exceptdiscriminatorymotivation,constituteda constructivedischargeof employee Brown and a violation of Section8(a)(4), 8(a)(3), and 8(a)(1) of the Act." Thus, according toGeneralCounsel's argument,Hardin first promotedBrown to the position of head cashier, increased her wagessubstantially, and then proceeded to make her situation inthe store intolerable so that she was compelled to quit.7This is hardly plausible in the circumstances of the case.8Furthermore, inconsistentwith General Counsel's theoryis the fact that Hardin promoted Sharon Hardman Jones tothe position of head cashier after Brown quit, although thethat she had signed a union card.In any case,I find thatGeneral Counsel has not proved that Hardin createdintolerable conditions of employment for Brown.General Counsel refers to the following incidents tosupporthisargument thatHardinmade Brown'semployment situation intolerable:1.According to Brown, in July 1965, when Hardinoverheard her placing a telephone call to a customer abouta bad check, Hardin in a loud and angry voice told her shewasn't using the correct procedure and "that I was tryingto go over his head and do things my way and that I hadbetter not try to go over his head and try to do anything my'way.2.About July 24 Hardin asked Brown to do some typingfor him. When she replied that she could not type Hardinsaid, "I'll just get someone in the office who does knowhow to type ..."9 The conversation turned to the work thatand Hardin,Brown had already testified at the earlier hearing thatshe had signed a union card so that her union sympathies hadalready become a matter of public record.Brown also testifiedthatHardin told her that"when Mr. Rosner found out that[Hardin] had chosen [Brown]as cashier,he told [Hardin] thathe couldn'ttrust me, that I might turn on him at any time "IThere isno evidence that Brown continued to support theUnion after her promotion to the position of head cashier.Furthermore,itwould not have been improper for Respondents tohave forbidden Brown, after her promotion to the supervisorypositionof head cashier, toengage in union activities"General Counsel does not argue, and there is no basis in therecord to support such argument, that Respondents, to ridthemselves of a union adherent with minimum riskof beingcharged with unfair labor practices,had first promoted Brown to asupervisory position, thus seeking to remove her from theprotectionof the Act."According to Brown she had advised Hardin that she couldnot type before she accepted the position of head cashier, andHardin on that occasion had said that typing was not one of therequirementsfor the)ob 102DECISIONSOF NATIONALLABOR RELATIONS BOARDBrown was doing and Hardin in a loud voice said, "[You]might stand here and argue with Foskey, Rosner andSwitzer (formermanagersof the store), but you are notgoing to stand here and argue with me. . ."3.About thissameperiod of time Hardin upbraidedBrown and Shirley Hancock for the procedure they werefollowing regarding notices to customers concerninglayaway purchases. According to Brown, he accused themof being "lazy and irresponsible."4.Followinga general meetingof the store's employees,which was held early in September, Hardin scolded Brownfor having asked a question about whether employeeswould be permitted to accept personal telephone calls of abusinessnatureor long distance telephone calls.According to Brown, Hardin said to her, "Jean, I think thatwas a ridiculous question that you asked me this morningat the meeting, don't you? ... I know what you are tryingto do to me and I (Brown)said, I just wanted to clear it upabout personal calls for the employees and he (Hardin)said itisnotyour place to clear anything up-you don'thave the authority to clear anything up-you are just thehead cashier and don't you try to go over my head aboutanything and that's all that wassaid."10The final incident occurred on September 21. Hardin,who was in the automotive department in the back of thestore,telephonedtheofficeusingthestore'sintercommunicationsystem.Brownanswered thetelephone. Hardin asked, "[I] s Mr. Grissom (the assistantmanager) there." She said, "Yes, he is." Hardin waited forGrissom to answer the telephone. After waiting for awhileHardin hung up the telephone and calledagain. Brownanswered. Hardin said, "Jean isMr. Grissom there." Shereplied, "[Y]es he is, do you want to talk to him?" Hardinsaid, "[Y] es IguessI do, what do you think I called therefor him if I didn't want to talk to him." When Grissomcame to the telephone, Hardin asked him whether Brownwas laughing. According to Hardin, "I heard herlaughingon the phone before she left the phone and he said, yes sheis." Hardin went immediately to the office. He testified, "Iwas angry. I was mad. I wentintothe office and I walkedaround Ken's (Grissom's) desk over to Jean and I told herthat that was a stupid thing to do, for a person in herposition as the head cashier of the store, as a person in thestore who was supposed to setan examplefor the otherpeople, for her to leaveme hangingon this phone and notcall Ken to the phone; to stand there and laugh. I heard herlaugh. It was ridiculous and she said something and I justtold her I didn't want to hear anymore about it, and I toldher don't you ever let that happen tome again, and Iturned around and walked out of the office."11Brown left the store shortly after the above incident. Asshe was leaving she informed Hardin that she would returnFridaymorningto pick up her pay. Contrary to GeneralCounsel, I do not find that the evidence establishes thatHardin or the Company made intolerable Brown'sconditionsof employment. Furthermore,taking intoaccount Hardin's temperamentand personality, it does notappear from the record that Brown was treated moreseverely than other employees. Moreover, in regard to theSeptember 21 incident, Brown was far from innocent. Themanner in which she handled the telephone calls fromHardin and her laughter when she called Grissom tothe telephone was calculated to provoke Hardin toanger. In these circumstances she had little causefor feeling outraged when she was scolded by Hardinfor her behavior. I find that the General Counsel hasnot proved that Ima Jean Brown was constructivelydischarged in violation of the Act.E.The Discharge of Ruth HawkinsRuth Hawkins was employedas a salesperson in thechildren's and ladies' ready-to-wear departments fromSeptember 1961 until she was discharged on September 8,1965.Her supervisor was Beulah Randolph. Hawkinsappeared as a witness for the General Counsel in theearlier case and at the hearing, held on May 6, testifiedthat she had signed a union card. At the hearing in theinstantcase she testified that in July 1965 she solicitedSharon Clark to sign a union card and, in addition, during1965 spoke about the Union with Ray Bickett, the janitor,and Jean Edwards, another saleslady, and during breaksdiscussed the Union with other employees. She alsotestified that several times during the summer of 1965 shewaited on Mrs. Von Bokern George, aninternationalrepresentative of the Union who was active in organizingthe store's employees, and was observed doing so by asupervisor.In July 1965, Hawkins asked Hardin for a transfer fromBeulahRandolph'sdepartmentstodepartmentssupervised by Jean Tipton, but the request was denied.Hawkins testified that she was dissatisfied because of thedenial of her transfer request. She further testified that inearly August her supervisor, Beulah Randolph, informedher that "Mr. Hardin wasn't satisfied with my work."Later the same day Hawkins approached Hardin to speakto him about the subject. In the course of their discussionHardin told her that she "should have a better attitude."About August 14 therewas an incidentwhere Hardinwent into a tirade in the presence of various employees,including Ruth Hawkins. The incident was precipitated bya request Lucy Hatfield had made to another employee toask Hardin whether Hatfield would be paid for an absenceoccasioned by a family bereavement. During the meeting,according to Martha Mosley, "Lucy said that she hadasked Ruth Hawkins about being paid when she was offfor her grandmother's funeral and Lucy said that she hadbeen paid and Mr. Hardin said he would like to know whyRuth Hawkins was always mixed up in everything orsomething to that effect and he said it hurt him to thinkthat the employees would talk to each other and discussthings that they should be coming to him and talking tohim about."Sharon Clark testified that about 2 days before theforegoing incident she had a discussion with Hardin abouther performance. According to Clark, Hardin said "thatmy attitude was not right where I was working and thatnone of the ladies in the department except Mrs. Randolphwere doing their best job and that people had been talkingto us in the department and influencing us and that the10Not referred to by General Counsel in his brief was anincident, which occurred soon after Brown was promoted to headcashier and followed a meeting with representativesof afinance'company, where Hardin reprimanded Brown for having asked aquestionwhichHardin said made him look ridiculous, andanother incident where Hardin reproved Brown for havingimproperly used the store's loudspeakeri iBrown's version of the incident is not substantially differentfrom Hardin's.However, because Hardin impressed me as beinga forthright and reliable witness, I credit his version of theincident. FASHION FAIR, INC.work was not being done the way it should be ... [H]esaid there was a trouble maker in our department and thatI didn't have to say who it was because he already knew itwas Ruth Hawkins."On September 8, Hawkins had a conversation withRandolph about obtaining a reference for another position.Randolph reported the conversation to Hardin who calledHawkins to the office. According to Hardin, whenHawkins arrived he said to her, "Mrs. Randolph tells methat you are going to be interviewed for a different job thisafternoon and that you asked her for a reference for thejob."Hesitatingly,Hawkins replied in the affirmative.ThereuponHardin advised Hawkins she was beingdischarged.12Sharon Hardman Jones, another witness called byGeneral Counsel, testified that she had a conversationwith Hardin about Hawkins. Hardin asked her if she hadheard that Hawkins had been discharged. Jones said,"No." Hardin then said he would tell her in detail whathad happened. Hardin said that Hawkins had asked for aletter of recommendation for another job while she wasstillworking in the store. At this point in their conversationJean Brown came out of the office and asked Hardin aquestion. Hardin answered the question and then turnedto Jones and said that Brown had asked him "a sort ofstupid question and she should have known the answerbefore she asked him." Then Hardin said, "[T] here werea lot of stupid things going on in the store and that RuthHawkins had been the first fired and a few, he didn'tmention who would be the next, and before he was throughthere would be five." Hardin indicated by looking towardsthe office door that Jean Brown would be included in thenumber who would be discharged.General Counsel argues that "Respondents' dischargeof employee Hawkins purportedly for the abovefrivolousreasonreallywas becauseHawkins testified for theGeneral Counsel in 1965 ... Hardin is picking off theUnionpeople and on mosttenuousgrounds." While therecord in this cases raises some possible suspicion thatRespondents might have wanted to rid union adherentsfrom their employ, nevertheless, General Counsel has notadduced evidence sufficient to enable me to find thatRespondents in fact were pursuing such plan. Contrary toGeneral Counsel, I find that he has not established by apreponderance of the evidence that Hawkins' unionsympathies, union activities, or the fact that she testifiedfor the General Counsel in the earlier case contributed toRespondents' decision to discharge her. The evidenceshows that Hardin did not consider Hawkins a goodemployee and it is quite consistent for a man with hispersonality to discharge an employee for seeking anotherjob. Accordingly, I find no violation of the Act by reason ofHawkins' discharge.F.TheDischargeof ShirleyHancockShirley Hancock worked as a cashier for Respondentsfrom November 1963 until her discharge on August 16,it I credit Hardin's version of his conversation with Hawkinsrather than the version given by Hawkins whom I consider to havebeen a much less reliable witness. According to Hawkins, she didnot haveanyappointment for a job interview and did not makeany such statement either to Randolph or to Hardin Her versionis that she asked Randolph whether she could use Randolph'sname as a reference merely as a point of information However, in1031965.13 On May 6, as a witness at the prior hearing, shetestified that she had signed a union card.Hancock was not considered a good employee. Shetestified that although Hardin had not at any timespecifically told her that her work was unsatisfactory"[h]e was always finding mistakes and things that hedidn't like the way they were done." Ima Jean Browntestified that as head cashier she "told Mr. Hardin thatShirley Hancock was slow, was a slow worker, which shewas," and that Hancock's mistakes at the service deskwere making Brown's work more difficult. Brown alsotestifiedthatHardin had complained to her aboutHancock being a poor worker and making mistakes.Hancock was discharged following an incident involvinga personal telephone call which she received while at theservice desk. According to Hardin, about 2 weeks after hebecame storemanager,he informed the employees at ameetingthat "they could have personal phone calls but notto abuse the privilege." However, according to Hardin,there were many occasions when he told Hancock "to quithaving so many phone calls."According to Hardin, the circumstances leading toHancock's dismissalwere the following:Iwas inthe domestics department which is about halfway back in the store and I saw Shirley on the phoneand I walked towards the front of the store ... to seehow long shewas goingto be on the phone .... Iwalked up to her and I said, Shirley, is that a businesscall? and she said, yes it is and I said, well here I'lltake it and she hung the phone up.Hardin testified that he observed Hancock talking on thephone on this occasion about 4 or 5 minutes and while shewas talking there was a boywaiting atthe service desk.Hardin went to the office and thensentforHancock.When she arrived, according to Hardin, "I told her I hadasked her dozens oftimes pleasenot to use the phone somuch,pleasenot to have personal calls .... I told her thatif she could not stop having personal phone calls and waiton her customers that she would just have to resign andshe told me, well I am notgoing to resign,you can fire meif you want to, and Isaid,okay, if that's the way you wantit, you're fired and I fired her." 14General CounselarguesthatHardin "abruptly firedMrs. Hancock, without warning, for doing something hehad permitted her to do allalong-afterhe discovered thatshe, too,was amember of ... the Union." I do not agreewith this analysis. Hancock had been advised that she wasabusingthetelephoneprivilege.Furthermore,herdischarge was not abrupt in the sense that withoutwarningHancock was discharged for a trivial offense.Whathappened was that she was reprimanded by Hardin for anoffending act, she in effect challenged Hardin to dischargeher. It is not unreasonable that an individual as excitableas Hardin would accept such challenge-particularly fromHancock who was considereda marginalemployee at best.Ifind thatGeneralCounsel did not prove by apreponderance of the evidence that Hancock'sunionactivitieswere a contributing factor to Respondents'decision to discharge her.a pretrial affidavit, Hawkins averred that the reason she did sowas merely to aggravate Randolph and at the hearing herein shesaid she knew that it would aggravate Randolph" She worked in the ladies' department for 3 months betweenJanuary and April 1964.i4To the extent that Hancock's version of the foregoingincident differs from Hardin's, I credit Hardin 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. The AllegedDiscriminationAgainst Sharon ClarkSharon Clark was hired as a part-time salesclerk inMarch 1965 and quit her employ on September 8. Thecomplaint alleges that Respondents discriminated againstClark by providing her with less employment than shenormally would have received during the period fromJuly 24, 1965, to and including September 8, 1965. Afterreviewing the evidence in the record concerning SharonClark and carefully reading the brief of General Counsel inregard to the alleged discrimination against Sharon Clark,Ifind that General Counsel has failed to prove by apreponderance of the evidence either that Respondentshad learned that Clark joined or was sympathetic with theUnion or that there was any abnormal reduction in herhours of work during the periods referred to in thecomplaint. Accordingly, I shall recommend dismissal oftheallegationsofthecomplaint relating to thediscrimination against Sharon Clark.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondents found to constituteunfair labor practices as set forth in section III, above,occurring in connection with Respondents' operations,described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYAlthough in this case I have found that Respondentscommitted only a single violation of the Act, nevertheless,I deem it necessary that an appropriate remedial order beissued. "Whether a single violation of the Act is soinsignificant as will not justify the exercise by the Board ofits remedial processes depends not upon the fact that ithappened only once but upon whether (1) infringement ofemployees' statutory rights have been trivial andunimportant and (2) whether, under the circumstancesdemonstrated in the case, the Respondent is unlikely toepeat such conduct in the future." 15 A rule whichprohibits employees from discussing self-organizationalmatters at any time on company property is not a trivial orunimportant infringement of employees' statutory rightsbecauseitsubstantiallyimpairstheemployees'opportunity to communicate with one another about suchsubjects and contravenes a stated purpose of the Act of"protecting the exercise by workers of full freedom ofassociation [and] self-organization." Furthermore, in viewof the unremedied unfair labor practices found in the priorcase, reported at 157 NLRB 1645, it may be anticipatedthat the Respondents might in the future engage inmisconductsimilar tothe statutorily offensive actionfound in this case. Accordingly, having found that theRespondents have engaged in unfair labor practices, Ishall recommend that they cease and desist therefrom and15United Papermakers and Paperworkers,LocalNo 321,AFL-CIO (Philip Carey MfgCompany),159NLRB 19311 In the event that this Recommended Order is adopted by toeBoard, the words "a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals,the words "a Decreethat they take certain affirmative action in order toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.By promulgating a rule prohibiting employees duringnonworking time from engaging in union solicitation ordiscussions about unions anywhere in the OwensboroStore, Respondents have interfered with, restrained, andcoerced employees in the exercise of their rightsguaranteed by Section 7 of the Act, and thereby haveengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act.2.Respondents have not engaged in any violations ofthe Act byreasonof conduct alleged in the complaint tohave constituted unfair labor practices except insofar assuch conduct hereinabove has been found to have violatedSection 8(a)(1) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby recommend thatRespondents, Fashion Fair, Inc., Cinbo, Inc., and LoisPrice of Ohio, Inc., their officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Promulgating,maintaining,or enforcing any policyor rule prohibiting employees during nonworking timefrom engaging in union solicitation or union discussions innonpublic areas of Respondents' Owensboro Store.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Post at their Owensboro Store copies of the attachednoticemarked "Appendix."16 Copies of such notice to befurnished by the Regional Director for Region 25, afterbeing duly signed by an authorized representative of theRespondents, shall be posted by the Respondents,immediately upon receipt thereof, and maintained by themfora period of 60 consecutive days thereafter, inconspicuous places, including all places where notices totheir employees are customarily posted. Reasonable stepsshall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsRespondents have taken to comply herewith. 17IFURTHER RECOMMEND that the complaint bedismissed as to violations of the Act alleged but not foundherein.of the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "7 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith." APPENDIXHENRY COLDER COMPANY105NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT promulgate, maintain, or enforce anyrule prohibiting employees during nonworking timefrom engaging in union solicitation or uniondiscussions in the nonpublic areas of our store.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed by Section 7 of theAct.FASHION FAIR, INC., CINBO,INC., AND Lois PRICE OFOHIO, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 633-8921.HenryColder CompanyandRetail StoreEmployeesLocal No. 444,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO.Colder Company Employees AssociationandRetailStoreEmployees LocalNo. 444,affiliatedwith RetailClerksInternationalAssociation,AFL-CIO. Cases 30-CA-124,30-CA-167, and 30-CB-29.February 24, 1967DECISION AND ORDEROn November 19, 1965, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledconsolidated proceeding, finding that Henry ColderCompany and Colder Company EmployeesAssociation,hereinrespectivelycalledtheRespondent Employer and the Respondent Union,had engaged in and were engaging in certain unfair'We findno merit inthe Respondent Employer's contentionsthat the Trial Examiner's initialDecision on its face shows biasand prejudice and that thehearing wasnot fairly conductedAccordingly, we deny the Respondent Employer's request todisregard the Trial Examiner's Decisionand to decide the case onlabor practices and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that the RespondentEmployer had not engaged in other unfair laborpracticesalleged in the consolidated amendedcomplaint. The Respondent Union, the ChargingParty (Local No. 444), and the General Counsel filedno exceptions, but exceptions to the Decision and asupporting brief were filed by the RespondentEmployer.On June 20, 1966, the Board, having dulyconsidered the Respondent Employer's exceptions,ordered that the record in this proceeding bereopened, and that a further hearing be held beforethe Trial Examiner for the purpose of adducingfurtherevidencebearingon the question ofauthenticity of purported employees' signatures oncertain union authorization cards, which the TrialExaminer had found were properly authenticatedand therefore countable toward establishing LocalNo. 444's majority status. The Board also orderedthat, upon conclusion of such further hearing, theTrialExaminer issue a Supplemental Decisioncontaining findings of fact, conclusions of law, andrecommendations upon the evidence received.Following a supplemental hearing, conductedpursuant to the above Order, the Trial Examinerissued, on September 28, 1966, his SupplementalDecision, reaffirming his finding in his initialDecision that a majority of Respondent Employer'semployees in an appropriate unit had signed cardsauthorizing Local No. 444 to represent them forpurposesofcollectivebargaining,andhisrecommendation that the Respondent be ordered tobargainwith Local No. 444, as set forth in theattached Trial Examiner's Supplemental Dcision.Thereafter,theRespondentEmployerfiledexceptions to the Trial Examiner's SupplementalDecision.The Board has reviewed the rulings made by theTrialExaminer at the initial and supplementalhearings and finds that no prejudicial error wascommitted.' The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decisionand Supplemental Decision, the exceptions andbrief, and the entire record in this case, and herebyadopts the Trial Examiner's findings,2 conclusions,andrecommendations,exceptasmodifiedhereinafter in our Order.1.We agree with the Trial Examiner, for thereasons stated in his Decision and SupplementalDecision, that the Respondent Employer violatedSection 8(a)(1), (3), and (5).2.The Trial Examiner found, and we agree, thatthe Respondent Employer dominated and interferedthe basis of the pleadings and transcript alone.Brewton Fashions,Inc, 145 NLRB99, 100, fn 32In the absence of exceptions thereto, we shall adopt,pro,forma,the Trial Examiner's finding that the Respondent Unionviolated Section8(b)(1)(A)163 NLRB No. 13